

116 S4893 IS: Protect Election Integrity Act of 2020
U.S. Senate
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4893IN THE SENATE OF THE UNITED STATESNovember 12, 2020Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to provide for the establishment of election integrity measures by States and to prohibit ballot harvesting in Federal elections.1.Short titleThis Act may be cited as the Protect Election Integrity Act of 2020.2.Election integrity measures(a)In general(1)RequirementSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended by adding at the end the following new part:7Election Integrity Measures297.Eligibility for payments of States lacking election integrity measures(a)In generalA State is not eligible to receive funds under this Act unless the State meets the following requirements with respect to each election held on or after January 1, 2021.(1)Collection and transmission of ballotsThe State has in effect a law that prohibits an individual from the knowing collection and transmission of a ballot that was mailed to another person, other than an individual described as follows:(A)An election official while engaged in official duties as authorized by law.(B)An employee of the United States Postal Service while engaged in official duties as authorized by law.(C)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.(D)A family member, household member, or caregiver of the person to whom the ballot was mailed.(2)ObservationThe State has in effect a law that permits the observation of polling places or counting of ballots, at any site where voting or ballot counting is occurring, by at least 2 appointed campaign representatives per campaign.(3)RecordThe State has in effect a law requiring that mail-in or absentee ballots be counted and recorded immediately upon receipt, with no results to be disclosed until after the closure of polling places on the date of the election.(4)Ballot countingThe State has in effect a law providing that after the closure of polling places on the date of the election, ballot counting begins and does not stop, for any reason except imminent emergency, until all ballots are counted.(5)SurveillanceThe State has in effect a law that provides for round-the-clock video surveillance monitoring of absentee ballot drop boxes, with unedited footage to be made available upon request to members of the public at no charge.(6)ReportThe State has in effect a law that each supervisor of elections must post a report on the official website of such supervisor at least 3 months before a general election for Federal office which outlines preparations for the upcoming general election. Each report under this paragraph must include, at a minimum, the following elements: (A)The anticipated staffing levels during the early voting period, on election day, and after election day.(B)The anticipated amount of automatic tabulating equipment at each early voting site and polling place.(7)CertificationThe State has in effect a law providing that following the certification of the election, the municipal entity responsible for certifying the election shall conduct a manual audit or an automated, independent audit of the voting systems used in randomly selected precincts. The resulting report must be made available to the public within 15 days after completion of the audit.(b)DefinitionsFor purposes of this section:(1)Appointed campaign representativeThe term appointed campaign representative means, with respect to the official campaign of a candidate appearing on a ballot, an individual authorized to observe voting procedures or the counting of ballots by the campaign, but not the candidate himself or herself. A political committee formed for the specific purpose of expressly advocating the passage or defeat of an issue on the ballot may also authorize appointed campaign representatives. (2)CaregiverThe term caregiver means, with respect to a person, an individual who provides medical or health care assistance to such person in a residence, nursing care institution, hospice facility, assisted living center, assisted living facility, assisted living home, residential care institution, adult day health care facility, or adult foster care home.(3)Family memberThe term family member means, with respect to a person, an individual who is related to such person by blood, marriage, adoption, or legal guardianship.(4)Household memberThe term household member means, with respect to a person, an individual who resides at the same residence as such person..(2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 296 the following new item:Part 7—Election Integrity Measures Sec. 297. Eligibility for payments of States lacking election integrity measures..(b)Prohibition on ballot harvesting in Federal elections(1)In generalChapter 29 of title 18, United States Code is amended by adding at the end the following new section:612.Prohibition on ballot harvesting in Federal elections(a)In generalIt shall be unlawful for any person to knowingly collect and transmit a ballot in an election for Federal office that was mailed to another person, other than an individual described as follows:(1)An election official while engaged in official duties as authorized by law.(2)An employee of the United States Postal Service while engaged in official duties as authorized by law.(3)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.(4)A family member, household member, or caregiver of the person to whom the ballot was mailed..(b)PenaltyAny person who violates subsection (a) shall be fined not more than $10,000 for each ballot collected and transmitted in violation of such subsection, imprisoned for not more than 5 years, or both.(c)DefinitionsFor purposes of this section:(1)CaregiverThe term caregiver means, with respect to a person, an individual who provides medical or health care assistance to such person in a residence, nursing care institution, hospice facility, assisted living center, assisted living facility, assisted living home, residential care institution, adult day health care facility, or adult foster care home.(2)Family memberThe term family member means, with respect to a person, an individual who is related to such person by blood, marriage, adoption, or legal guardianship.(3)Household memberThe term household member means, with respect to a person, an individual who resides at the same residence as such person. (d)Effective dateThis section shall apply with respect to elections for Federal office held after January 1, 2021..(2)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code is amended by adding at the end the following new item:612. Prohibition on ballot harvesting in Federal elections..